  Case 14-37327         Doc 46     Filed 10/26/18 Entered 10/26/18 14:32:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-37327
         CAROLYN DENNE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/15/2014.

         2) The plan was confirmed on 01/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/30/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/11/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-37327        Doc 46       Filed 10/26/18 Entered 10/26/18 14:32:55                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $18,857.00
       Less amount refunded to debtor                            $400.00

NET RECEIPTS:                                                                                    $18,457.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $803.82
    Other                                                                    $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,838.82

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA COMMUNITY FINANCE II         Unsecured            NA         396.36           396.36           0.00        0.00
Allied Collection Service        Unsecured         550.00           NA               NA            0.00        0.00
AMERICOLLECT INC                 Unsecured         537.00           NA               NA            0.00        0.00
CERASTES LLC                     Unsecured         645.00          0.00           645.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         500.00           500.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         510.00           510.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         455.00           455.00           0.00        0.00
CERASTES LLC                     Unsecured      1,686.73       2,811.21         2,811.21           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         150.00        442.00           442.00           0.00        0.00
Credit Collections Service       Unsecured         129.00           NA               NA            0.00        0.00
CREDIT PROTECTION                Unsecured         752.00           NA               NA            0.00        0.00
DIRECTV LLC                      Unsecured            NA         989.26           989.26           0.00        0.00
ENHANCED ACQ                     Unsecured         665.00           NA               NA            0.00        0.00
EXPRESS CASH MART                Unsecured      1,087.00         235.00           235.00           0.00        0.00
IC SYSTEMS                       Unsecured      1,144.00            NA               NA            0.00        0.00
MICHAEL PEARSON                  Unsecured      8,400.00       5,920.00         5,920.00           0.00        0.00
MICHAEL PEARSON                  Priority             NA       2,775.00         2,775.00      1,212.30         0.00
MIDLAND FINANCIAL LLC            Unsecured         430.00        430.00           430.00           0.00        0.00
MILLENIUM FINANCIAL GROUP LLC    Unsecured         430.00           NA               NA            0.00        0.00
MIMIT PC                         Unsecured         540.00           NA               NA            0.00        0.00
MULTILOAN SOURCE                 Unsecured         655.00           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         185.00        184.54           184.54           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         404.00        404.25           404.25           0.00        0.00
SOUTH DIVISION C U               Unsecured            NA         604.59           604.59           0.00        0.00
SOUTH DIVISION C U               Unsecured         687.00           NA               NA            0.00        0.00
TIDEWATER FINANCE COMPANY        Unsecured      6,302.00         707.81           707.81           0.00        0.00
TIDEWATER FINANCE COMPANY        Secured        7,675.00     13,977.00        13,977.00      10,412.50    1,993.38
TRINITY HOSPITAL                 Unsecured         300.00           NA               NA            0.00        0.00
VERIZON                          Unsecured      1,917.00       1,880.86         1,880.86           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-37327         Doc 46      Filed 10/26/18 Entered 10/26/18 14:32:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,977.00         $10,412.50         $1,993.38
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,977.00         $10,412.50         $1,993.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,775.00          $1,212.30              $0.00
 TOTAL PRIORITY:                                          $2,775.00          $1,212.30              $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,115.88                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,838.82
         Disbursements to Creditors                            $13,618.18

TOTAL DISBURSEMENTS :                                                                      $18,457.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
